J-A14034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

STANLEY J. CATERBONE AND ADVANCED                      IN THE SUPERIOR COURT OF
MEDIA GROUP,                                                 PENNSYLVANIA

                            Appellant

                       v.

LANCASTER CITY POLICE,

                            Appellee                         No. 1915 MDA 2015


              Appeal from the Order Entered September 29, 2015
               in the Court of Common Pleas of Lancaster County
              Criminal Division at No.: CP-36-MD-0001108-2015


BEFORE: BOWES, J., OTT, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                          FILED MAY 11, 2016

        Appellant, Stanley J. Caterbone, appeals pro se from the September

29, 2015, order of the Court of Common Pleas of Lancaster County

upholding     the   District   Attorney’s      disapproval   of   his   private   criminal

complaint. The Commonwealth has filed a motion to quash. For the reasons

set forth herein, we grant the Commonwealth’s motion and quash the

appeal.

        Although the facts of this case are not readily apparent, it is evident

from the record that Appellant filed a Private Criminal Complaint directly

with the District Attorney against the Chief of the Lancaster City Police

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A14034-16


Department, the Department, a Detective and four police officers, two

named and two listed as John Doe 1 and John Doe 2. (See Private Criminal

Complaint, 7/27/15, at 1).

     Appellant’s brief substantially fails to comply with our rules of

appellate procedure. It is thirteen pages long and consists of a cover page,

an instruction Order from the Superior Court, eleven pages that consist of a

half-page “CONCISE STATEMENT OF MATTERS COMPLAINED,” and a nine

and a half-page section entitled, “BRIEF,” which appears to be an

unsuccessful attempt at an argument section. (Appellant’s Brief, at 3; see

id. at 1-13).   He also attaches two orders from the common pleas court,

both with a Superior Court Docket No. 1108 MD 2015; the letter from the

District Attorney’s Office dated August 31, 2015, indicating disapproval of

the private complaint; and finally, the two pages of the complaint itself.

(See id. at attachments).

     The complaint states that the acts committed by the accused were:

“Working Theory confirmed by Experts Cheryl Welsh and Derrick Robinson,

both Targeted individuals of U.S. Sponsored Mind Control ‘It is known in the

community by a [sic] some [sic] that ‘they’ will Target and [sic] individual

(Stan J. Caterbone) and Target others in the COMMUNITY (Lancaster) to

HARASS, STALK, Etc.,) in order to drive the ORIGINAL Target to Suicide.”

(Private Criminal Complaint, 7/27/15, at 2). The complaint then goes on to

state that the acts committed violated “Sec. 2901 of Title 18 and Section


                                   -2-
J-A14034-16


3503 of Title 18.” (See id.). Section 2901 involves the crime of kidnapping,

and Section 3503 prohibits criminal trespass.       See 18 Pa.C.S.A. §§ 2901,

3503.

        On August 31, 2015, the District Attorney’s Office of Lancaster County

denied Appellant’s criminal complaint. Appellant appealed to the trial court,

which affirmed the denial on September 29, 2015.              Appellant timely

appealed.1

        On February 22, 2016, the Appellee, the District Attorney of Lancaster

County, filed a motion to quash this appeal. On March 11, 2016, Appellant

filed an answer. Action on the motion was deferred to the merits panel by

April 1, 2016 per curiam order.           The motion to quash was premised on

Appellant’s failure to follow the dictates of Pa.R.A.P. 2111. (See Motion to

Quash, 2/22/16, at 1-2). The answer, while sixty-five pages long, did not

address any of the allegations of the motion.        (See Answer to Motion to

Quash, 3/11/16, at 1-65).

        As this Court has reiterated on numerous occasions:

        While [we are] willing to liberally construe materials filed by a
        pro se litigant, we note that appellant is not entitled to any
        particular advantage because [he] lacks legal training. As our
        [S]upreme [C]ourt has explained, any layperson choosing to
        represent [himself] in a legal proceeding must, to some
____________________________________________


1
 On November 25, 2015, Appellant filed a Rule 1925(b) statement of errors
complained of on appeal pursuant to the court’s order. See Pa.R.A.P.
1925(b). The court filed an opinion on December 9, 2015. See Pa.R.A.P.
1925(a).



                                           -3-
J-A14034-16


        reasonable extent, assume the risk that [his] lack of expertise
        and legal training will prove [his] undoing.

O’Neill v. Checker Motors Corp., 567 A.2d 680, 682 (Pa. Super. 1989)

(citations and quotation marks omitted); accord Branch Banking & Trust

v. Gesiorski, 904 A.2d 939, 942 (Pa. Super. 2006); Smathers v.

Smathers, 670 A.2d 1159, 1160 (Pa. Super. 1996). Indeed, “pro se status

does not entitle a party to any particular advantage because of his or her

lack of legal training.”   First Union Mortgage Corp. v. Frempong, 744

A.2d 327, 333 (Pa. Super. 1999).

        The Pennsylvania Rules of Appellate Procedure provide, in relevant

part:

        Briefs and reproduced records shall conform in all material
        respects with the requirements of these rules as nearly as the
        circumstances of the particular case will admit, otherwise they
        may be suppressed, and, if the defects are in the brief or
        reproduced record of the appellant and are substantial, the
        appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

        Because of the substantial defects in Appellant’s brief in a companion

case listed before this same panel, we were unable to conduct a meaningful

review of the appeal’s merits.      (See Caterbone v. Residents of the

County of Lancaster Pennsylvania, No. 1561 MDA 2015, J-A14016-16

(Pa. Super. May 10, 2016)). Likewise, we are unable to do so in this case.

        Appellant’s brief does not contain a statement of jurisdiction, a

statement of the order in question, a statement of the scope and standard of

review, a statement of the questions involved, or a conclusion “stating the

                                     -4-
J-A14034-16


precise relief sought.”    Pa.R.A.P. 2111(a).       Indeed, upon our review of

Appellant’s brief, we are unable to discern why he believes the trial court’s

denial of his petition was incorrect, or the nature of his underlying claims.

The brief contains a long quotation from the Mental Health Procedures Act,

a purported involuntary commitment petition under Section 302 of that Act,

see 50 P.S. § 7302, the Act of July 9, 1976, No. 143, § 302, as amended, a

letter to the editor written by Appellant, and a copy of a complaint he filed in

federal court.   (See Appellant’s Brief, at 4-13).      It does not contain any

argument. (See id.). “When issues are not properly raised and developed

in briefs, when the briefs are wholly inadequate to present specific issues for

review[,] a Court will not consider the merits thereof.” Commonwealth v.

Maris, 629 A.2d 1014, 1017 (Pa. Super. 1993) (citation omitted).

Therefore, we grant Appellee’s motion to quash this appeal.

      Moreover, if we were to consider the validity of the trial court’s ruling,

we would find Appellant is entitled to no relief.

      When this Court reviews a Common Pleas Court’s decision
      concerning private criminal complaints, our review is congruent
      with the standard that was to be applied by the Common Pleas
      Court. Thus, where a D.A. denied a complaint on purely legal
      grounds and where the Common Pleas Court was therefore to
      undertake de novo review, we review the Common Pleas Court’s
      decision for an error of law, thereby applying a de novo standard
      and a plenary scope of review. However, where the D.A. denied
      the complaint on a policy basis or a hybrid of legal and policy
      bases, and where the Common Pleas Court was therefore to
      apply an abuse of discretion standard, we similarly review the
      court’s decision for an abuse of discretion.           An abuse of
      discretion is not a mere error in judgment. It is a decision based
      on bias, partiality, prejudice, ill will, manifest unreasonableness,

                                      -5-
J-A14034-16


      or misapplication of law.

Commonwealth ex rel. Guarrasi v. Carroll, 979 A.2d 383, 385–86 (Pa.

Super. 2009) (citations omitted).

      An examination of the private criminal complaint in this case reveals it

fails to contain a “summary of the facts sufficient to advise the defendant of

the nature of the offense charged,” as required by the Pennsylvania Rules of

Criminal Procedure.   Pa.R.Crim.P. 504(6)(a).     Rather, it merely attaches a

series of unexplained documents and photographs similar to those attached

to Appellant’s brief herein.   (See Private Criminal Complaint, 7/25/15, at

Attachments; Appellant’s Brief, at 2-13). As noted by the trial court in its

December 9, 2015 opinion, Appellant’s petition for review of the denial of

the private complaint “was too convoluted to discern any potential grounds

for approv[al],” and the 200-plus page petition contains many inconceivable

allegations and exhibits, such as involvement of the Lancaster County bench

in “U.S. sponsored mind control,” and government invasion of his “thoughts

via remote sensing technologies and introducing poisonous gas into his

home.” (Trial Court Opinion, 12/09/15, at unnumbered pages 2-3).

      We agree with the trial court that the petition presented no cognizable

grounds for the filing of a criminal complaint.

      Therefore, under either standard of Carroll, it is obvious that the trial

court ruling would have been affirmed. See Carroll, supra at 385-86.




                                     -6-
J-A14034-16


     Commonwealth’s motion granted. Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/11/2016




                                -7-